DETAILED ACTION
This is in response to the applicant’s communication filed on 02 July 2021 wherein:
Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a farm area management module, wherein the farm area management module provides at least one lease area formed after a farm is divided; and a farmland lease module, wherein the farmland lease module integrates at least one demand for lease land, combines with type of arable land of the lease area where the farm is divided, and selects the lease area to meet demand of the crop planting of the lease land” in claim 11; “an area division module, wherein the area division module divides the lease area according to the information of the arable land of the farm, wherein the area is arable for the crop; and an area cultivation management module, wherein the area cultivation management module records the types of crops is arable in each lease area of the farm” in claim 13; “a lease information acquisition module, wherein the lease information acquisition module acquires information of the lease land of the customer, wherein the information of the lease land comprises the lease time, the leased land area, and the type of the crop grown; an information integration module, wherein the information integration module integrates the information of the lease land acquired by the lease information acquisition module based on the information of the arable land, and derives at least one leased farmland plan; and a farmland selection module, wherein the farmland selection module selects at least one lease area for the crop according to the leased farmland plan of the information integration module” in claim 14; “a farmland allocation module and a farmland selection module, wherein the farmland allocation module allocates the lease land according to the demand of leased planting, wherein the farmland selection module allows the customer to select the lease area in the farm” in claim 16; “a crop management module, wherein the crop management module assists in managing the crops of the farm” in claim 17; “a crop management module, wherein the crop management module assists in managing the crops of the farm” in claim 18; “an information feedback module, wherein the information feedback module feeds back information of crop planting and growth to manager or the customer, and the customer learns about the crops growth, and manages the growth of the crops” in claim 19; and “a payment module, wherein the customer who leases the arable land pays fees to the manager through the payment module” in claim 20; and “an expense payment module and an expense deduction module, wherein the fee payment module allows the customer to pay the fees to the manager, wherein the expense deduction module allows the customer to deduct expenses by paying for the crops” in claim 21.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Examiner notes the corresponding “module” structure recited in the Specification at [00102] which includes software and/or hardware.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101, Unembodied Software
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In claims 11-21, the system contains software (data) structures not claimed as embodied in computer-readable media and therefore are descriptive material per se and are not statutory because they are not capable of causing functional change in a computer.   Examiner notes that claims 11-21 reference “modules” which can be unembodied program instructions (see the Specification at [00102]).  Until it is expressed as a computer-readable "copy," e.g., on a CD-ROM, any software detached from an activating medium remains uncombinable. It cannot be inserted into a CD-ROM drive or downloaded from the Internet; it cannot be installed or executed on a computer. Abstract software code is an idea without physical embodiment. Microsoft v AT&T, 550 US 437, (2007).




Claim Rejections - 35 USC § 101, Alice
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claim 11 recites a system, and therefore, also falls into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of (a) integrating at least one demand of a customer for lease land to form at least one allocation plan to lease land; and (b) matching at least one lease area of a farm to at least one crop in the at least one demand, wherein the area is arable for the crop (claim 1) and provides at least one lease area formed after a farm is divided; and integrates at least one demand for lease land, combines with type of arable land of the lease area where the farm is divided, and selects the lease area to meet demand of the crop planting of the lease land (claim 11) are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, as to the method of claim 1, nothing in the claim elements precludes the step from practically being performed in the mind.  As to the system of claim 11, other than reciting that the system includes “modules” which are defined as “logic embodied in hardware or firmware, or to a collection of software instructions, written in a programming language” (see Specification at [00102]), nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations identified as abstract in Step 2A, above, are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the system claim recites the additional elements of “modules.”  The computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea when considered both individually and as a whole.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer components to perform the integrating and matching steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-10 and 12-21 merely add further details of the abstract steps/elements recited in claims 1 and 11 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-10 and 12-21 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the element of dividing the land of the farm, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 3 and 13 further limit the abstract idea by introducing the element of acquiring information and dividing the land of the farm according to type, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 4 and 12 further limit the abstract idea by introducing the element of constructing the farm to divide the land of the farm, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 5 and 14 further limit the abstract idea by introducing the element of obtaining a customer demand and integrating the demand according to the farm information, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 6 further limits the abstract idea by introducing the element of allocating the crop for planting, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 7 and 16 further limit the abstract idea by introducing the element of selecting the area of the farm suitable for the crop, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 8, 17, and 18 further limit the abstract idea by introducing the elements of managing the lease and crop and paying fees to a manager, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 9 and 19 further limits the abstract idea by introducing the elements of cultivating the crop and feeding back growth and managing growth of the crop, and harvesting the crop, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 10, 20, and 21 further limit the abstract idea by introducing the element of paying fees and deducting the harvested crop from the fees, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 15 further limits the abstract idea by introducing the element of using information to obtain the farm plan, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 11 refers to "a farmland lease module, wherein the farmland lease module integrates at least one demand for lease land, combines with type of arable land of the lease area where the farm is divided," but it is unclear how this is accomplished.  This appears to be an end result without an explanation of how to accomplish this step.  The specification does not describe how this is done, but includes only language similar to that of claim 11.  It is unclear how the computer would be programmed to “integrate” the demand and combine it with the type of arable land of the lease area.  Examiner is unsure whether the computer is merely receiving this information and using it in combination with the information regarding the type of arable land available for lease in order to select an area that meets the demand, or if this information is being used in some other manner.  Examiner notes that claims 1-10 are not rejected under this rejection at this time, only because a computer component is not recited in the claims.

When examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112, ¶ 1 for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.

Claims 11-21 refer to using a computer as part of the system claimed (claims 8-14).  At most, the specification discloses generic computers and processors.  However, for a specific function, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  It is not sufficient that one of ordinary skill in the art is capable of writing the software/program to achieve the claimed function.  There must be an explanation of how the computer or component performs the claimed function.  Here, the claimed functions appear to be specific functions that require a special purpose computer to perform, and the specification fails to disclose the corresponding structure and algorithm required to perform the claimed functions.  As such, applicant has not met the requirements of 35 USC §112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims refer to using a computer as part of the system claimed (claims 11-21). However, the specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function.  Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not.   

Claims 1 and 11 refer to “integrating at least one demand” but it is not clear what is meant by integrating the demand.  The Specification does not provide further details regarding this limitation.  Integrating usually indicates that two things are being linked or combined.  Examiner therefore interprets this as receiving the demand into the system.  The remaining claims are rejected as dependent on claim 1 or claim 11. 

Claim 21 states, “wherein the expense deduction module allows the customer to deduct expenses by paying for the crops” which is confusing.  Examiner is unsure what is meant by this limitation.  The limitation literally indicates that the customer pays for the crops, which seems to be deducted from the rent owed.  But this does not make sense.  After reviewing the Specification (especially at [00100]) and considering common farming rental practices, Examiner thinks this limitation means that the customer is allowed to reduce the rent owed by paying a crop share to the owner and interprets the claim as such.

The claims not specifically enumerated are rejected as dependent on claim 1.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hori  et al. (US 20130282423), in view of Lisitza (US 20140330664).

Referring to claim 1:
Hori discloses a farm management method comprises the following method steps: (a) integrating at least one demand of a customer for [lease] land to form at least one allocation plan to [lease] land; and (b) matching at least one [lease] area of a farm to at least one crop in the at least one demand, wherein the area is arable for the crop {Hori [0031]-[0037] The crop cultivation support apparatus 100 receives, via an input operation by the user 101, an input of conditions related to a crop (designated crop) that is to be cultivated. Conditions (crop conditions) related to the designated crop include, for example, a category, a sub-category, cultivation season, cultivation period, targeted yield, etc. of the designated crop [0031] and The crop cultivation support apparatus 100, from among the set of retrieved fields, determines a field combination that can satisfy the targeted yield of the designated crop, based on an estimated yield of the designated crop, for each retrieved field [0037] and further, the phrase “to form at least one allocation plan to lease land” does not further limit the scope of the claim, and therefore, receives little patentable weight (see MPEP 2111.04) and further, Examiner notes that the portion of the claim in brackets is not taught by Hori but is addressed below}.

Hori discloses a system for crop cultivation support (abstract).  Hori does not disclose that the land is lease land or that the area is a lease area.

However, Lisitza discloses a related system for conducting an electronic land auction (abstract).  Lisitza discloses that the land is lease land or that the area is a lease area {Lisitza [0032]; allow landowners to create an electronic auction for a registered parcel of land to, for example, sell, rent, or lease the parcel of land [0032] and further, Examiner notes that describing the land/area as a lease land or lease area is merely descriptive, does not affect the scope of the claims, and therefore, receives little patentable weight – see MPEP 2111.04}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hori to incorporate area and land that are leased as taught by Lisitza because this would provide a manner for allowing landowners to lease a parcel of land (Lisitza at [0032]), thus aiding the owners in earning compensation.

Referring to claim 2:
Hori, as modified by Lisitza, discloses wherein before the step (a), the management method further comprises: dividing a leasable and arable land of the farm into at least one of the lease areas {Hori [0028]-[0037]; Fields, for example, are divided according to differences in terrain, exposure to sunlight, soil properties, etc. [0028] where the fields must be input in order to be selected and further, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) - see MPEP 2144.04 – and further, the order of the steps does not lead to new or unexpected results; and where Lisitza, as above, discloses the lease aspect of the claims}.

Referring to claim 3:
Hori, as modified by Lisitza, discloses acquiring information of arable land of the farm, and dividing a leasable area of the farm according to types of the arable land of the farm {Hori [0028][0034]-[0036]; Fields, for example, are divided according to differences in terrain, exposure to sunlight, soil properties, etc. Terrain may include, for example, flat areas, mountainous areas, hills, low-lying land, marshy areas, etc. Exposure to sunlight is, for example, classified according to degree to which the ground surface is exposed to direct sunlight. Soil properties include, for example, soil texture, drainage, water supply capacity, difficulty of plowing, etc. [0028] and Field properties are, for example, stored in the field property master 110 [0036]; and where Lisitza, as above, discloses the lease aspect of the claims}.

Referring to claim 4:
Hori, as modified by Lisitza, discloses constructing the farm to divide the lease area of the farm, wherein the lease area is arable for growing at least one crop {Hori [0028]-[0037]; Fields, for example, are divided according to differences in terrain, exposure to sunlight, soil properties, etc. [0028] and determines a field combination that can satisfy the targeted yield of the designated crop [0037]; and where Lisitza, as above, discloses the lease aspect of the claims}.



Referring to claim 5:
Hori, as modified by Lisitza, discloses wherein in said step (a) further comprising: obtaining lease demand of the customer, wherein the lease demand comprises the area of the lease land, lease time, and types of the crop; and integrating the demand of a plurality of the customer for the arable land and analyzing the crop planting plans according to the information of the arable land of the farm {Hori [0031]-[0037]; The crop cultivation support apparatus 100 receives, via an input operation by the user 101, an input of conditions related to a crop (designated crop) that is to be cultivated. Conditions (crop conditions) related to the designated crop include, for example, a category, a sub-category, cultivation season, cultivation period, targeted yield, etc. of the designated crop [0031] and The crop cultivation support apparatus 100, from among the set of retrieved fields, determines a field combination that can satisfy the targeted yield of the designated crop, based on an estimated yield of the designated crop, for each retrieved field [0037]; and where Lisitza, as above, discloses the lease aspect of the claims}.

Referring to claim 6:
Hori, as modified by Lisitza, discloses wherein the step (b) further comprising: allocating the crop in the demand of the customer to plant in the lease area of the farm {Hori [0037]-[0040]; by selecting arbitrary fields from among the retrieved set of fields, the crop cultivation support apparatus 100 determines a combination of fields whose total estimated yield satisfies the targeted yield [0038]; and where Lisitza, as above, discloses the lease aspect of the claims}.

Referring to claim 7:
Hori, as modified by Lisitza, discloses wherein the step (b) further comprising: selecting the lease area of the farm which is suitable for the demand of the customer for planting the crop {Hori [0037]-[0040]; The crop cultivation support apparatus 100 changes the display format of each of the fields among the determined field combination to a predetermined display format that is different from the display format of the other fields F1 to F16 and displays on the map M, the fields whose format has been changed to the predetermined display format [0040]; and where Lisitza, as above, discloses the lease aspect of the claims}.

Referring to claim 8:
Hori, as modified by Lisitza, discloses (c) managing the lease land of the customer and managing the crop grown by the customer {Hori [0027]; the user is involved in agricultural operations and is, for example, a farm manager managing multiple fields [0027]; and where Lisitza, as above, discloses the lease aspect of the claims}.

Hori, as modified by Lisitza, discloses (d) paying fees to a manager of the farm {Lisitza [0064][0087]; where the bidders pay the rent in cash}.

Referring to claim 9:
Hori, as modified by Lisitza, discloses wherein the step (c) further comprising: (c.1) cultivating the crop designated by the customer to the lease area; (c.2) feeding back growth of the crop to the manager or a requester of the demand, and managing a growth of the crops by the requester and the manager; and (c.3) harvesting the crop in the leased area {Hori [0027]-[0037][0064][0074][0218]; Crop history data in the crop record master 120 is present for each group of "field ID, category, sub-category, and cultivation season" [0064] and receiving input of crop conditions related to a designated crop [0074]; and where Lisitza, as above, discloses the lease aspect of the claims}.


Referring to claim 10:
Hori, as modified by Lisitza, discloses wherein the step (d) further comprising: paying fees of the lease land and farm management to the manager; and deducting the crop harvested from the leased area from the fees {Lisitza [0084]-[0087][0103]; crop share, cash rent [0084] where the winning bidder pays as agreed}.

Referring to claim 11:
Hori discloses a farm management system, characterized by comprising: a farm area management module, wherein the farm area management module provides at least one [lease] area formed after a farm is divided; and a farmland [lease] module, wherein the farmland [lease] module integrates at least one demand for [lease] land, combines with type of arable land of the [lease] area where the farm is divided, and selects the [lease] area to meet demand of the crop planting of the [lease] land {Hori [0028]-[0037] The crop cultivation support apparatus 100 receives, via an input operation by the user 101, an input of conditions related to a crop (designated crop) that is to be cultivated. Conditions (crop conditions) related to the designated crop include, for example, a category, a sub-category, cultivation season, cultivation period, targeted yield, etc. of the designated crop [0031] and The crop cultivation support apparatus 100, from among the set of retrieved fields, determines a field combination that can satisfy the targeted yield of the designated crop, based on an estimated yield of the designated crop, for each retrieved field [0037] and further, the phrase “to form at least one allocation plan to lease land” does not further limit the scope of the claim, and therefore, receives little patentable weight (see MPEP 2111.04) and further, Examiner notes that the portion of the claim in brackets is not taught by Hori but is addressed below}.

Hori discloses a system for crop cultivation support (abstract).  Hori does not disclose the farmland lease module, that the land is lease land or that the area is a lease area.

However, Lisitza discloses a related system for conducting an electronic land auction (abstract).  Lisitza discloses a farmland lease module, that the land is lease land or that the area is a lease area {Lisitza [0032]; allow landowners to create an electronic auction for a registered parcel of land to, for example, sell, rent, or lease the parcel of land [0032] and further, Examiner notes that describing the module, land, and/or area as relating to a lease is merely descriptive, does not affect the scope of the claims, and therefore, receives little patentable weight – see MPEP 2111.04}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hori to incorporate area and land that are leased as taught by Lisitza because this would provide a manner for allowing landowners to lease a parcel of land (Lisitza at [0032]), thus aiding the owners in earning compensation.

Referring to claim 12:
Hori, as modified by Lisitza, discloses wherein the farm area management module receives information of arable land of the farm, and plans the lease area according to the information of the arable land; or constructs the farm to receive the planned lease area after the farm is constructed {Hori [0028]-[0037]; Fields, for example, are divided according to differences in terrain, exposure to sunlight, soil properties, etc. Terrain may include, for example, flat areas, mountainous areas, hills, low-lying land, marshy areas, etc. Exposure to sunlight is, for example, classified according to degree to which the ground surface is exposed to direct sunlight. Soil properties include, for example, soil texture, drainage, water supply capacity, difficulty of plowing, etc. [0028] and Field properties are, for example, stored in the field property master 110 [0036] and determines a field combination that can satisfy the targeted yield of the designated crop [0037]; and where Lisitza, as above, discloses the lease aspect of the claims}.

Referring to claim 13:
Hori, as modified by Lisitza, discloses wherein the farm area management module further comprises: an area division module, wherein the area division module divides the lease area according to the information of the arable land of the farm, wherein the area is arable for the crop; and an area cultivation management module, wherein the area cultivation management module records the types of crops is arable in each lease area of the farm {Hori [0028]-[0037][0064]; Fields, for example, are divided according to differences in terrain, exposure to sunlight, soil properties, etc. Terrain may include, for example, flat areas, mountainous areas, hills, low-lying land, marshy areas, etc. Exposure to sunlight is, for example, classified according to degree to which the ground surface is exposed to direct sunlight. Soil properties include, for example, soil texture, drainage, water supply capacity, difficulty of plowing, etc. [0028] and Field properties are, for example, stored in the field property master 110 [0036] and Crop history data in the crop record master 120 is present for each group of "field ID, category, sub-category, and cultivation season" [0064]; and where Lisitza, as above, discloses the lease aspect of the claims}.

Referring to claim 14:
Hori, as modified by Lisitza, discloses a lease information acquisition module, wherein the lease information acquisition module acquires information of the lease land of the customer, wherein the information of the lease land comprises the lease time, the leased land area, and the type of the crop grown; an information integration module, wherein the information integration module integrates the information of the lease land acquired by the lease information acquisition module based on the information of the arable land, and derives at least one leased farmland plan {Hori [0031]-[0037]; The crop cultivation support apparatus 100 receives, via an input operation by the user 101, an input of conditions related to a crop (designated crop) that is to be cultivated. Conditions (crop conditions) related to the designated crop include, for example, a category, a sub-category, cultivation season, cultivation period, targeted yield, etc. of the designated crop [0031] and The crop cultivation support apparatus 100, from among the set of retrieved fields, determines a field combination that can satisfy the targeted yield of the designated crop, based on an estimated yield of the designated crop, for each retrieved field [0037]; and where Lisitza, as above, discloses the lease aspect of the claims}; and 

a farmland selection module, wherein the farmland selection module selects at least one lease area for the crop according to the leased farmland plan of the information integration module {Hori [0037]-[0040]; The crop cultivation support apparatus 100 changes the display format of each of the fields among the determined field combination to a predetermined display format that is different from the display format of the other fields F1 to F16 and displays on the map M, the fields whose format has been changed to the predetermined display format [0040]; and where Lisitza, as above, discloses the lease aspect of the claims}.

Referring to claim 15:
Hori, as modified by Lisitza, discloses wherein the information integration module combines the information of the lease land acquired by the lease information acquisition module, analyzes the cultivation time of the crops, the area of the lease land and the planting matching relationship between the crops, to obtain the leased farmland plan {[0028]-[0037][0076]-[0092]; Upon judging that the attribute values of the attributes A1 to Am respectively satisfy the suitable-field conditions of the attributes A1 to Am, the judging unit 602 judges the field Fi to satisfy the conditions of a suitable field for cultivating the crop [0090]; and where Lisitza, as above, discloses the lease aspect of the claims}.

Referring to claim 16:
Hori, as modified by Lisitza, discloses wherein the farmland selection module further comprises a farmland allocation module and a farmland selection module, wherein the farmland allocation module allocates the lease land according to the demand of leased planting, wherein the farmland selection module allows the customer to select the lease area in the farm {Hori [0037]-[0040]; by selecting arbitrary fields from among the retrieved set of fields, the crop cultivation support apparatus 100 determines a combination of fields whose total estimated yield satisfies the targeted yield [0038] and The crop cultivation support apparatus 100 changes the display format of each of the fields among the determined field combination to a predetermined display format that is different from the display format of the other fields F1 to F16 and displays on the map M, the fields whose format has been changed to the predetermined display format [0040]; and where Lisitza, as above, discloses the lease aspect of the claims}.

Referring to claim 17:
Hori, as modified by Lisitza, discloses wherein the farm management system further comprises a crop management module, wherein the crop management module assists in managing the crops of the farm {Hori [0027]-[0037][0064][0074][0218]; Crop history data in the crop record master 120 is present for each group of "field ID, category, sub-category, and cultivation season" [0064] and receiving input of crop conditions related to a designated crop [0074]; and where Lisitza, as above, discloses the lease aspect of the claims}.

Referring to claim 18:
Claim 18 is rejected on the same basis as claim 17.

Referring to claim 19:
Hori, as modified by Lisitza, discloses wherein the crop management module further comprises an information feedback module, wherein the information feedback module feeds back information of crop planting and growth to manager or the customer, and the customer learns about the crops growth, and manages the growth of the crops {Hori [0027]-[0037][0064][0074][0218]; Crop history data in the crop record master 120 is present for each group of "field ID, category, sub-category, and cultivation season" [0064] and receiving input of crop conditions related to a designated crop [0074]}.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (US 20130282423), in view of Lisitza (US 20140330664), and further in view of Abhyanker (US 20150161719).

Referring to claim 20:
Hori, as modified by Lisitza, discloses wherein the customer who leases the arable land pays fees to the manager {Lisitza [0084]-[0087][0103]; crop share, cash rent [0084] where the winning bidder pays as agreed}.

Hori, as modified by Lisitza, discloses a system for crop cultivation support, including renting/leasing land.  Hori, as modified by Lisitza, does not disclose that the payment is made through the payment module.

However, Abhyanker discloses a related system for managing a rental (abstract).  Abhyanker discloses that the payment is made through the payment module {Abhyanker [0215]; process a payment [0215]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hori and Lisitza to incorporate a payment module as taught by Abhyanker because this would provide a manner for processing payment on booking of a rental property (Abhyanker at [0215]), thus aiding the owners in being assured of receiving compensation.

Referring to claim 21:
Hori, as modified by Lisitza and Abhyanker, discloses wherein the payment module further comprises an expense payment module and an expense deduction module, wherein the fee payment module allows the customer to pay the fees to the manager, wherein the expense deduction module allows the customer to deduct expenses by paying for the crops {Lisitza [0084]-[0087][0103]; crop share, cash rent [0084] where Lisitza discloses the option of crop share so as to reduce the amount of rent paid, and where Abhyanker discloses processing the payment through a payment module, as disclosed in [0215]}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
www.tillable.com as found on the Way Back Machine, 01 December 2018 – provides a web site for renting farm land

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689